Title: To James Madison from the Tennessee General Assembly, [ca. 17 October] 1812
From: Tennessee General Assembly
To: Madison, James


[ca. 17 October 1812]
At the second session of the ninth General Assembly of the state of Tennessee, holden at Nashville in said state, the following Preamble and resolutions were passed—viz:
Whereas from the genius of the government and people of the United States it has always been an object of the highest importance to cultivate peace and harmony with all nations, and more especially with those, with whom they have had commercial regulations. And Whereas there is in the opinion of this General Assembly no one instance in which the American Government has failed to observe the strictest rules of justice and impartiality towards the government of G. Britain, in return for which they have under their orders in Council (containing principles wholly repugnant to every rule of national love as well as to every notion of natural Justice) captured and burnt our ships and destroyed all american commerce which has fallen into their piratical hands—they have impressed thousands of American Citizens who are detained against their will in ships of war, and groaning beneath severities inflicted on them far from their families and Country, and then compelled to fight the battles of their own and Country’s enemy, and that too against their beloved Country; they have murdered many more, wantonly, whose blood is still unatoned for. They have basely and contrary to the rules or policy of any other civilized nation on earth, attempted by an unauthorized agent, to seperate these United States and to sow sedition among the Citizens thereof, at a time too when they were professing the most fri[e]ndly disposition towards the American Government; not contented with this black catalouge of crimes against an innocent and unoffending nation. The[y] have induced the wretched savage tribes within our limits and on our borders, to raise their tomahawks against our peaceable and innocent citizens, thereby exciting and Contributing to the support of a war for the indiscriminate murder of our aged fathers, Mothers, wives and helpless Children; a war commenced and prosecuted for the purpose of extermination, by which disgraceful and insideous policy they have already spilled the blood of some of the best Citizens of our western Country, in a midnight attack in which they assisted the Indians on the wabash, after lulling them into security by professions of friendship and a wish for peace. And Whereas in consequence of these enormities, and others not here enumerated, the Congress of the united states did on the 18th. day of June last, declare that war existed between the U: States and Great Britain and Ireland and their dependencies—and Whereas since the declaration of war (altho’ a measure in itself so just and necessary) many of the Citizens of the united States have most basely vilified and traduced the present administration for the measure; thereby in effect surrendering the rights of the people of this Country, in favour of the domineering policy of our Common enemy.

Therefore, Resolved unanimously by the General assembly of the state of Tennessee, that we view the late declaration of war against G. Britain and Ireland and their dependencies as an act of indispensable necessity for the sovereignty, welfare, happiness and safety of the government and people of the United States, and in our opinion further submission to the unjust measures of the British Government, would have been too degrading for a free people, and would have amounted to a sacrifice of the Independence, which our fathers nobly acquired at a vast expence, and with the loss of much of the best blood of America in a contest with the same enemy.
Resolved that we veiw any and every attempt to divide the people of the U: States, whether by a foreign government, by the state governments respectively, or by any of those stiling themselves citizens of either or any of the states, as an act in the first place too mean, degrading and barbarous, ever to have been countenanced by any other civilized government than that of our present enemy, whose policy has for a series of years been marked by no single act of magnanimity or justice; but on the Contrary by a constant and unvarying determination to sacrefice every principle of justice, humanity or honor.
Resolved that while we ourselves feel the highest confidence in the constituted authorities, to support these measures in the prosecution of this just and necessary war, we pledge our lives, property and sacred honor. We see with sorrow, the attempt of many persons within our bosoms to defeat the measures adopted for our safety and happiness, and thereby in effect serving the Cause of our enemy.
Resolved that it is the opinion of this General Assembly that the Government of the U: States ought to prosecute the war with energy and vigor, in order that it may be effectual, and that they ought neither to spare men or money in the prosecution thereof, beleiving as we do that we have patriots enough in our Country to carry into effect any just or necessary measure that the government may find it necessary to resort to; and we feel confident that our citizens will be as ready to pay their money as to jeopardize their persons in support of the war.
Resolved—That the Senators in Congress from this state, be instructed, and the Representatives be requested to use their best endeavours to induce the general government to adopt the measures recommended in the foregoing resolution, as the course to be pursued in this war.
Resolved that a copy of the foregoing resolutions be forwarded by the executive of this state, to the President of the United States, and to each of the Senators and representatives in Congress from this state, signed by the speakers of the respective houses of this general assembly.
